Citation Nr: 1712528	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  14-03 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a permanent and total disability rating for nonservice-connected pension benefits, to include on an extraschedular basis under 38 C.F.R. § 3.321(b)(2), prior to March 31, 2006.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from November 1963 to October 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In May 1996, the RO denied entitlement to a nonservice-connected pension.  In November 2012, the RO denied service connection for bilateral hearing loss.

The matter was previously remanded by the Board in June 2015 for further development.  At that time, the Board construed an August 1996 submission by the Veteran as a substantive appeal in response to the May 1996 rating decision and subsequently generated July 1996 statement of the case (SOC), and took jurisdiction of the claim.

Following the Board's remand, the Agency of Original Jurisdiction (AOJ) granted the Veteran's claim for a nonservice-connected pension effective from the date he turned 65, which is March 31, 2006.  See December 2015 Rating Decision; February 2016 Supplemental Statement of the Case (SSOC).  Therefore, the Board has limited the appeal of that issue to the period in which benefits have not been granted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

VA pension benefits shall be paid to wartime veterans who are permanently and totally disabled from nonservice-connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  Such benefits have a number of requirements, including that a Veteran (1) served in the active military, naval, or air service for 90 days or more during a period of war, (2) is permanently and totally disabled from nonservice-connected disabilities not due to his/her own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. §§ 3.3, 3.23.  38 U.S.C.A. §§ 1502, 1521, 1522; 38 C.F.R. § 3.3(a)(3). 

In this case, it is undisputed that the Veteran has the requisite wartime service.  Therefore, his basic eligibility for pension turns on whether he meets the criteria for a permanent and total disability rating for nonservice-connected disability pension purposes.  Such a determination is based on the total impairment caused by all nonservice-connected disabilities which are not the result of willful misconduct.  See 38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. §§ 3.321(b)(2), 3.340, 3.342(a), 4.17; Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992) (stating that before a total and permanent disability rating can be awarded, an evaluation must be performed to determine the percentage of impairment caused by each disability). 

Pursuant to the above criteria, a claimant will be considered permanently and totally disabled if he is: (1) a patient in a nursing home for long-term care because of disability; or (2) disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; or (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from: (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 U.S.C.A. 
§ 1521; 38 C.F.R. § 3.3(a)(3).

In VA records dated September 1995, the Veteran clearly stated that he had filed for Social Security Administration (SSA) disability benefits and was awaiting a decision.  However, there is no indication in the file that any attempt was made to obtain these SSA records.  

Generally, SSA records may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As long as a reasonable possibility exists that the records are relevant to a veteran's claim, VA is required to assist the veteran in obtaining the identified records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  In this case, one of the specific criteria for establishing permanent and total disability is a finding of disability by the Commissioner of Social Security.  Therefore, the Veteran's SSA records are highly relevant to his pension claim and should be obtained on remand.

In cases such as this, where the content of any such records is uncertain, VA should be guided by the principles underlying its uniquely pro-claimant system.  Id.  Therefore, adjudicating the Veteran's claim for service connection for bilateral hearing loss prior to obtaining his SSA records would not be appropriate.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any SSA records belonging to the Veteran, including a copy of any decision awarding him disability benefits, the medical records relied on or considered in the decision, and if possible, the history of any SSA payments received by the Veteran.

2.  After obtaining any outstanding SSA records, conduct any additional development that may be warranted based on the evidence contained therein or in additional evidence submitted by the Veteran.  Then, readjudicate the claims for service connection for bilateral hearing loss, and entitlement to a nonservice-connected pension prior to March 31, 2006.  If any claim continues to be denied, send the Veteran a SSOC and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




